DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 4/19/2022, is acknowledged. Claims 1, 19, and 20 are amended; Claims 8-9, 13, and 16-18 are canceled. No new matter is present. Claims 1-7, 10-12, 14-15, and 19-20 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on 4/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10961614 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-7, 10-12, 14-15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method of making a nanostructured titanium product, the method comprising equal-channel angular pressing (ECAP) titanium tubing at a temperature of 275-325° C to form a titanium tubing with an average grain size of 400-600 nm, then performing a surface mechanical attrition treatment (SMAT) comprising randomly impacting an exposed surface of the titanium tubing to zirconia shots with a vibration generator at a frequency of 25-75 Hz, resulting in a nanostructured region on a portion of the exposed surface of the titanium tubing having a depth ranging from the surface to 100-125 microns. Closest prior art teaches a method of making a nanostructured titanium comprising ECAP and SMAT treatments, however, the reference teaches away from the claimed ECAP temperature and vibration generator frequency of SMAT.  Therefore, Applicant’s arguments, filed 4/19/2022, are found persuasive in view of Applicant’s amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735